248 F.3d 1 (1st Cir. 2001)
THE PAUL REVERE VARIABLE ANNUITY INSURANCE COMPANY, ET AL.,  Petitioners, Appellees,v.ARTHUR F. ZANG AND HAROLD P. BECK, Respondents, Appellants.
Nos. 00-1363, 00-1364
United States Court of Appeals  For the First Circuit
Heard March 17, 2001Decided May 3, 2001

Glen DeValerio, with whom Michael G. Lange, Alicia Duff, Berman, DeValerio & Pease LLP, Francis A. Ford, James R.  Hubbard,  and Ricci, Hubbard, Leopold, Frankel & Farmer, PC were  on brief, for appellants.
Patrick W. Shea, with whom Adam S. Bozek, Paul, Hastings,  Janofsky & Walker LLP, Joseph M. Hamilton, and Mirick,  O'Connell, DeMallie & Lougee were on brief, for appellees.
Before Lynch, Circuit Judge,  Bownes, Senior Circuit Judge, and Lipez, Circuit Judge.
LYNCH, Circuit Judge.


1
Litigation decisions made by  parties have consequences.  This case involves strategic  decisions made by parties in an attempt to obtain a benefit from  a particular ruling; when the court issued a contrary order,  those parties attempted to reverse course and get the district  court to reach a different result under Rule 60(b), Fed. R. Civ.  P.  The district court was unsympathetic, and this appeal  followed.  Arthur F. Zang, Jr., and Harold P. Beck joined a  number of other employees in filing state employment actions  against six interrelated companies, including The Paul Revere  Variable Annuity Insurance Company ("Variable").  Variable,  alone among the six companies, is a member of the National  Association of Securities Dealers ("NASD").  Based on that  membership the companies sought to compel arbitration against  seventeen of the former employees by virtue of those employees'  registration with NASD.  Fifteen of the seventeen former  employees then voluntarily dismissed their claims against  Variable and continued their claims against the remaining five  companies; Zang and Beck remained steadfast and contested the  motions to compel arbitration.


2
The district court dismissed the motions to compel  arbitration as to the fifteen employees who no longer had claims  against Variable and, after further argument, entered an order  compelling Zang and Beck to submit their claims against the six  companies to arbitration, finding that they both had entered  into enforceable arbitration agreements.  Faced with this court  order, Zang and Beck reversed course and decided to dismiss  their claims against Variable.  After doing so, they sought  relief from the district court's order under Rule 60(b), arguing  that the remaining five companies lacked standing on their own  to compel arbitration.  The district court declined to grant  relief from its order, and Zang and Beck now appeal both that  denial and the initial order.  We affirm both orders.

I.

3
In March 1997, Provident Companies, Inc. acquired The  Paul Revere Corporation.  As a result, Provident combined  effective control of its own wholly owned subsidiary, Provident  Life & Accident Insurance Company, with control of The Paul  Revere Variable Annuity Insurance Company and The Paul Revere  Protective Life Insurance Company, two wholly owned subsidiaries  of The Paul Revere Life Insurance Company, which, in turn, was  a wholly owned subsidiary of The Paul Revere Corporation.  In  October 1997, a number of general managers for the Paul Revere  family of companies, alleging that the termination of their  employment was imminent with the completion of the acquisition,  filed separate but substantially similar breach of contract  actions in a Massachusetts trial court against all six of these  corporate entities.


4
As a condition of their employment, seventeen of the  general managers, including Zang and Beck, had registered with  NASD and allegedly thereby promised to abide by NASD's rules and  regulations as they were from time to time amended.  At the time  that the employment actions were filed, the NASD Code mandated  arbitration of certain disputes if requested by a NASD member or  a person associated with a member.


5
Based on Variable's membership in NASD, the six  companies sought to compel arbitration of the dispute as to  those seventeen managers.  First, in January 1998 the  petitioners filed a motion to compel arbitration in the state  court, invoking the NASD Code, and asked the court to stay its  hand or dismiss the case pending arbitration.  Fifteen of the  managers then voluntarily dismissed their actions against  Variable (ultimately) with prejudice, removing the only  petitioner from their cases who was a NASD member; Zang and Beck  retained their claims against Variable.


6
Faced with the employees' objections to their motions,  in July 1998 the companies went to federal district court  seeking orders staying the state court actions and compelling  arbitration by all seventeen former employees, invoking the  Federal Arbitration Act ("FAA"), 9 U.S.C. § 1 et seq., and  resting jurisdiction on diversity, see 28 U.S.C. § 1332(a).  In  September 1999, the district court denied the petition to compel  arbitration as to those fifteen managers who had dismissed  Variable on the ground that the remaining petitioners, absent  Variable as a defendant, lacked standing under NASD's  arbitration protocol.  See Paul Revere Variable Annuity Ins. Co. v. Thomas, 66 F. Supp. 2d 217, 223-28 (D. Mass. 1999).  This  court upheld that denial.  See Paul Revere Variable Annuity Ins.  Co. v. Kirschhofer, 226 F.3d 15, 18-26 (1st Cir. 2000).


7
Unlike the other fifteen managers, instead of  dismissing Variable, Zang and Beck opted to retain their claims  against Variable and contest the motion to compel arbitration on  the merits.  They did so, presumably, because their largest  dollar value claims were against Variable.  Specifically, Zang  and Beck (1) contested the existence of a binding agreement to  arbitrate, (2) contended that they lacked sufficient notice of  the amendments to NASD regulations requiring mandatory  arbitration to compel them to arbitrate their employment claims,  and (3) argued that, in any case, their claims fell outside the  scope of the NASD arbitration provision, both because they did  not sell securities and because the NASD Code provided an  exception from arbitration for insurance business.  In October  1999, after issuing its orders dismissing the petitions against  the other managers, the district court held a status conference  to determine the issues in dispute with regard to Zang and Beck. The court ordered further briefing and denied further discovery. On January 7, 2000, the court granted the petitions against Zang  and Beck and ordered the parties to arbitrate.  Zang and Beck  filed a timely appeal.


8
On March 13, 2000, Zang and Beck dismissed their claims  against Variable with prejudice in the state court actions. They then moved the district court to amend its prior orders  under Fed. R. Civ. P. 60(b), arguing that since they had  dismissed the claims against Variable, none of the remaining  parties had standing under the NASD arbitration protocol to  compel arbitration.  On September 26, 2000, the district court  summarily denied Zang and Beck's Rule 60(b) motions for relief  from final judgment.  Again Zang and Beck filed an appeal, and  this court consolidated the two appeals.

II.

9
First, Zang and Beck seek relief from the final order  of the district court compelling arbitration under Rule 60(b),  Fed. R. Civ. P., in light of their subsequent dismissal with  prejudice of their claims against Variable.  Rule 60(b) affords  district courts the equitable power to relieve a party from the  force of a final order or judgment under certain conditions  where necessary to serve the ends of justice.1  Zang and Beck  argue that now that Variable is no longer a party to the ordered  arbitration, the remaining parties lack standing to compel  arbitration under the NASD arbitration protocol.2  Therefore they  assert on appeal that Rule 60(b) relief is warranted both under  clause (5), because prospective application of the arbitration  order is, they say, "no longer equitable," and under clause (6),  because the lack of standing of the remaining parties provides  a "reason justifying relief from the operation of the judgment."


10
This effort faces two formidable hurdles.  First, Rule  60(b) relief is "extraordinary relief" reserved for "exceptional  circumstances," given the countervailing interest in the  finality of such orders.  See United States v. One Urban Lot,  882 F.2d 582, 585 (1st Cir. 1989) (internal quotation marks  omitted).  Moreover, the district court's decision to deny  relief under Rule 60(b) is, in turn, reviewed on appeal for  abuse of discretion.  See Ahmed v. Rosenblatt, 118 F.3d 886, 891  (1st Cir. 1997) ("We will find an abuse of discretion [under  Rule 60(b)] only when we are left with a definite and firm  conviction that the lower court committed a clear error of  judgment . . . ."), cert. denied 522 U.S. 1148 (1998).  Zang and  Beck fail to clear these considerable hurdles.

Rule 60(b)(6)

11
The first five subsections of Rule 60(b) allow a court  to relieve a party from a final judgment on several specified  grounds, such as mistake or excusable neglect, newly discovered  evidence, or fraud.  See Fed. R. Civ. P. 60(b)(1)-(5).  Rule  60(b)(6) provides federal district courts with a residual  reservoir of equitable power to grant discretionary relief from  a final judgment for "any other reason justifying relief . . .  ."  See Fed. R. Civ. P. 60(b)(6).  This residual catchall  provision allows a court to relieve a party from a final  judgment where such relief is appropriate to accomplish justice,  but the reasons for that relief are not encompassed by the other  provisions of the rule.  Zang and Beck argue that the fact that  the only petitioner with standing under the NASD Code to compel  arbitration (Variable) is no longer party to the case justifies  relief from the arbitration order issued by the district court. This is not necessarily so, and the district court did not abuse  its discretion in denying such relief.


12
District courts should grant Rule 60(b)(6) motions  "only where exceptional circumstances justifying extraordinary  relief exist."  Ahmed, 118 F.3d at 891, citing Valley Citizens  for a Safe Environment v. Aldridge, 969 F.2d 1315, 1317 (1st  Cir. 1992).  District courts have "broad discretion" to  determine whether such circumstances exist.  Valley Citizens,  969 F.2d at 1317.  The bar for such relief is set high because,  as the Supreme Court noted in Ackermann v. United States, 340  U.S. 193,198 (1950), "[t]here must be an end to litigation  someday . . .," and therefore district courts must weigh the  reasons advanced for reopening the judgment against the desire  to achieve finality in litigation.  E.g. Lussier v. Dugger, 904  F.2d 661, 667 (11th Cir. 1990); see also 11 Wright et al., Federal Practice and Procedure § 2857, at 256-57 (West 1995).


13
The reasons for relief advanced by Zang and Beck are  not so compelling as to require the district court to grant  their Rule 60(b) motion.  The decision to persevere in their  claims against Variable upon the filing of the petitions to  compel arbitration in federal court was a "free, calculated, and  deliberate" choice.  Ackermann, 340 U.S. at 198.  The only  relevant change in circumstance since the entry of the  arbitration order is Zang and Beck's also "free, calculated, and  deliberate" choice to dismiss Variable from their state court  actions.  Ordinarily, the discretionary power granted by Rule  60(b)(6) is not for the purpose of relieving a party from such  "free, calculated, and deliberate" choices made as part of a  strategy of litigation.  E.g. id. ("free, calculated, deliberate  choices are not to be relieved from"); see also id. at 200  (stating that "by no stretch of the imagination can the  voluntary, deliberate, free, untrammeled choice by the  petitioner not to appeal" compare with the "exceptional  circumstances" found in other cases); 11 Wright et al., supra §  2864, at 359.  The law presumes that parties will make choices  to protect their legal interests, even though those choices may  at times involve a calculated risk.  Where a party makes a  considered choice, though it may involve some calculated risk,  he "cannot be relieved of such a choice because hindsight seems  to indicate to him" that, as it turns out, his decision was  "probably wrong."  Ackermann, 340 U.S. at 198.


14
Zang and Beck are correct that the facts of Ackermann are different -- that case involved a decision not to pursue an  appeal.  But still, the policy embodied in Ackermann applies  with equal force in this case.  Zang and Beck persisted in their  claim against Variable, cognizant of the risk that this would  lead to mandatory arbitration.  Indeed, by the time of the  October 1999 status conference, the September dismissals of the  petitions against the other fifteen managers made clear that it  was reasonably likely that this consequence could be avoided by  dismissing Variable.  Nonetheless Zang and Beck continued to  litigate against the petitions to compel arbitration rather than  dismissing Variable, gambling that they could defeat those  petitions on the merits.  Only upon the district court's order  compelling arbitration did Zang and Beck opt to dismiss  Variable, hoping thereby to evade the arbitration order.


15
Zang and Beck chose to retain their claim against  Variable, fully aware that this choice increased the likelihood  that they would be compelled to arbitrate their claims.  Now  that this likelihood has been borne out, they cannot reverse the  consequences of their decision after the fact by suddenly  changing course and then asking the district court to correct  for their earlier improvident choice.  Rather, the rule  contemplates that a party will take the legal steps necessary to  protect his own interests, and instead acts to relieve a party  from extraordinary predicaments where, because of exceptional  circumstances, the party would have been unable to do so.  The  district court did not abuse its discretion in denying relief on  the grounds here.

Rule 60(b)(5)

16
On appeal, Zang and Beck also argue that their Rule  60(b) motion falls within the fifth clause of the rule, which  allows a court to relieve parties from judgments with  prospective effect where, inter alia, "it is no longer equitable  that the judgment should have prospective application."  Fed. R.  Civ. P. 60(b)(5).  Petitioners contend that Zang and Beck failed  to argue adequately before the district court that their case  fell within the scope of this provision, and that therefore the  argument is waived.  Zang and Beck respond that they did raise  the argument, and in any event they say that motions under Rule  60(b) need not specifically reference a particular subsection.


17
We need not reach the waiver question because it is  clear that Zang and Beck do not qualify for relief under Rule  60(b)(5). As an initial matter, Zang and Beck's claims fall far  outside the cases with which the provision is particularly  concerned, such as institutional reform litigation, where,  because the decree involves the long-term supervision of  changing conduct or conditions, its prospective requirements may  be rendered inappropriate by unforeseen changes in circumstance  subsequent to the entry of the order.  See, e.g., Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 379 (1992)  (suggesting a flexible standard is required for decrees that  involve "the supervision of changing conduct or conditions" and  thus of necessity are "provisional and tentative").


18
Even if we were to indulge in respondents' favor the  argument that the arbitration order falls within the scope of  Rule 60(b)(5), qualifying for relief under this provision  requires a clear showing of inequity.  Historically, the  standard for relief from a binding decree was quite high.  E.g. United States v. Swift & Co., 286 U.S. 106, 119 (1932) ("No  doubt the defendants will be better off if the injunction is  relaxed, but they are not suffering hardship so extreme and  unexpected as to justify us in saying that they are the victims  of oppression.  Nothing less than a clear showing of a grievous  wrong evoked by new and unforeseen conditions should lead us to  change what was decreed . . . ."); see also 11 Wright et al., supra, § 2863, at 340-41.  It is true the Supreme Court has  acknowledged that greater flexibility is required in considering  requests to modify institutional reform consent decrees.  See Rufo v. Inmates of Suffolk County Jail, 502 U.S. at 383. Nonetheless this court has since required a considerable showing  to modify decrees in private contractual disputes that lack  substantial bearing on the public interest.  See Alexis Lichine  & Cie v. Sasha A. Lichine Estate Selections, Ltd., 45 F.3d 582,  586-87 (1st Cir. 1995) (describing the continuum of cases in  which Rule 60(b)(5) is invoked).  In considering the equities of  such a modification, a court should look to such factors as the  circumstances leading to the decree, the level of hardship on  the "burdened" party, and the extent to which the change in  circumstances falls outside of those contemplated at the time  the decree was issued.  The order here resolved a contractual  dispute between private parties with tenuous and tangential  bearing at best on the public interest; the hardship of mandated  arbitration is limited; and the change of circumstances lay  fully within the control of (and, indeed, was caused by) the  parties requesting relief.  Such facts fail to demonstrate the  type of inequity to warrant Rule 60(b)(5) relief.


19
Zang and Beck argue that a change in facts justifying  relief from the prospective effect of a final order under Rule  60(b)(5) need not be "unforeseen and unforeseeable." This  assertion is correct.  See Rufo v. Inmates of Suffolk County  Jail, 502 U.S. at 385.  From this assertion Zang and Beck reason  by implication that Rule 60(b)(5) relief is appropriate here,  where the circumstances at issue were within their control both  before and after the issuance of the district court's order. But there is considerable distance between facts that were  completely unforeseen when an order was issued and those  circumstances that were in both the control and contemplation of  the parties, both before and at the time of the judgment; the  line was not extended so far in Rufo.  Cf. id. ("Litigants are  not required to anticipate every exigency that could conceivably  arise during the life of a consent decree.  Ordinarily, however,  modification should not be granted where a party relies upon  events that actually were anticipated at the time it entered  into a decree.").  Rather, the policy underlying Ackermann    that parties must live with the consequences of freely made,  calculated decisions reached for strategic reasons in the course  of litigation --  applies with equal force in the context of  Rule 60(b)(5).  See, e.g., Valentine Sugars, Inc. v. Sudan, 34  F.3d 320, 322 (5th Cir. 1994) (holding that Rule 60(b)(5) relief  is not appropriate where the party not only foresaw the changed  conditions but created them).


20
On these circumstances, Zang and Beck are not entitled  to relief from the district court's order under either  subsection (5) or (6) of Rule 60(b).  They are not free to test  the waters, fully litigating the merits of the arbitration  petition in the district court, and then, displeased with the  outcome, to escape the consequences of this choice by shifting  to a different course after the fact.  The orders are binding,  and the circumstances are not so exceptional or unforeseen as to  compel the district court to relieve the parties from their  force.  Any "injustice" wrought by these orders, if it exists at  all, is not so extreme -- Zang and Beck retain a right to pursue  their claims on the merits in the pending arbitration  proceedings and receive compensation if they prevail, even if  this is not their preferred forum or format.  Finding no abuse  of discretion, we affirm the district court's denial of the Rule  60(b) motion.

III.

21
Zang and Beck also raise four challenges to the  district court's initial determination granting the petition and  ordering arbitration.  First, Beck contends that petitioners  failed to present sufficient evidence of the existence of any  agreement to arbitrate.  Next, Zang and Beck argue that there  was no knowing and voluntary agreement to mandatory arbitration. Zang and Beck also contend that they were denied discovery about  material issues of fact in dispute regarding the continued  standing of Variable to compel arbitration.  Finally, Zang and  Beck contend that even if the NASD arbitration provisions bound  them to arbitrate some disputes, the insurance business  exception in the NASD Code exempted these particular disputes  from mandatory arbitration.  We review the district court's  grant of the motion to compel arbitration de novo.  See Bank v. Int'l Bus. Machines, Inc., 99 F.3d 46, 48 (1st Cir. 1996).

The Existence of an Agreement to Arbitrate

22
First, Beck claims that the petitioners failed to prove  the existence of any signed agreement on his part in which he  agreed to arbitration.  NASD records indicate that Beck's  registration was filed and approved on November 21, 1968. However, the NASD has not located an actual registration form  signed by Beck in 1968.  Nevertheless, the district court  concluded that Beck had signed the relevant forms, relying on  secondary evidence.  Petitioners filed with the court an  affidavit from a NASD official containing the following  assertions: (1) that NASD records show that Beck's registration  was both filed and approved on November 21, 1968; (2) that when  Beck registered in November 1968, NASD required registrants to  sign a registration application as part of its regular business  practice; and (3) that despite reasonable efforts, NASD had  failed to locate Beck's application forms.  The parties do not  dispute that the relevant registration form at the time was Form  A-300, and petitioners also introduced a copy of Form A-300. Beck states only that he does not recall signing the  application, and does not contend that the form was lost in bad  faith or contest that he was in fact registered.


23
On this record, the district court concluded that beck  had signed and submitted Form A-300, in which he agreed to be  bound by any NASD rules as they existed at the time he  registered and "as they may from time to time be adopted,  changed, or amended."3  As a result, the district court concluded  that Beck had agreed to be bound by the NASD rules in effect  when he filed suit in October 1997, which at the time required  arbitration of employment disputes.


24
On appeal, Beck argues that the district court erred  in finding this evidence sufficient to conclude that he had  actually signed Form A-300.  Beck says that the absence of any  testimony regarding personal knowledge that Beck had signed the  form, the failure to provide any explanation for the absence of  the form from the NASD's files, the fact that the NASD affidavit  contains the admittedly false statement that Beck's application  contained an express arbitration provision, and the fact that  the one partial  registration document NASD did produce  regarding Beck -- the face page of an amended registration form,  Form U-4, from 1996 -- did not contain Beck's signature but  instead that of another Variable employee, all militate against  the district court's conclusion.


25
The district court's reliance on secondary evidence is  appropriate.  See, e.g., Bituminous Cas. Corp. v. Vacuum Tanks,  Inc., 975 F.2d 1130, 1132 (5th Cir. 1992); Fed. R. Evid. 1004,  advisory committee's note ("if failure to produce the original  is satisfactorily explained, secondary evidence is admissible"). In particular, testimony regarding a regular business practice  can be sufficient to establish the existence and content of  missing business documents.  See, e.g., Simas v. First Citizen's  Fed. Credit Union, 170 F.3d 37, 52 (1st Cir. 1999) (relying on  testimony to establish the existence of missing loan  application); Fireman's Fund Ins. Co. v. Glass, No. 94 Civ. 7375  (WK), 1997 WL 289858, at *3 (S.D.N.Y. May 30, 1997) (relying on  evidence of custom and practice to use standard engagement  letter to establish the existence and terms of missing  engagement letters).  The fact that the affidavit erroneously  stated that the application Beck signed contained an express  arbitration clause is not directly contradictory, as there is no  dispute that if Beck signed an application, it was Form A-300,  and the contents of that form are not in question.  Similarly,  the fact that the single page found of the incomplete 1996  amended registration form did not contain Beck's signature is  not persuasive in challenging NASD's business practices, as the  one page found was the first page of a three page application  form, and not the one on which NASD would have required an  actual signature.


26
It is undisputed that Beck was in fact registered with  NASD in 1968, and given the convincing evidence that he would  not have been registered without a signed Form A-300 in light of  NASD's business practices, the district court was not in error  to conclude that he had in fact signed and submitted the form.


27
Voluntary and Knowing Agreement to Mandatory Arbitration


28
Zang and Beck also contend that even if they at one  time agreed to be bound by NASD rules as they were "adopted,  changed, or amended," this agreement is not sufficient to compel  them to submit to mandatory arbitration where the documents they  signed are silent as to arbitration.  Agreements to arbitrate,  they say, must be knowing and voluntary, and the forms they  (allegedly) signed did not contain any mandatory arbitration  provisions, much less one regarding employment disputes.


29
Zang and Beck rely heavily on this court's opinion in Rosenberg v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 170  F.3d 1 (1st Cir. 1999), to argue that the agreements that they  signed cannot serve to compel arbitration in the absence of  proof of more direct awareness of and consent to the arbitration  requirement.  However, Rosenberg is different from this case in  two respects.  First, Rosenberg was concerned only with  compelling arbitration in the context of federal employment  discrimination claims and relied in part on congressional  history expressing particular concerns on the issue of  arbitration arising out of the strong public policy against such  discrimination.  Id. at 17-21.  By contrast, this case involves  a straightforward contract dispute that does not raise the  public policy concerns addressed by statutory bars to employment  discrimination.  Moreover, the defendant in Rosenberg, Merrill  Lynch, had agreed expressly to familiarize its employees with  the governing regulations, and had not notified the plaintiff of  the mandatory arbitration provision.  Id. at 19.  Here Variable  made no such promise,4 and therefore Rosenberg is inapposite on  this point as well.  Other courts have compelled arbitration on  similar agreements to abide by rules as modified in the future. See, e.g., R.J. O'Brien & Assoc. v. Pipkin, 64 F.3d 257 (7th  Cir. 1995); Geldermann v. CFTC, 836 F.2d 310 (7th Cir. 1987). Zang and Beck are professionals who agreed to abide by the rules  and regulations of a professional organization to which they  belonged; in the absence of any commitment by the petitioners to  inform them of rule changes, they cannot plead ignorance of  rules with which they have agreed to comply to escape their  effect.

The Denial of Discovery

30
Zang and Beck also challenge the district court's  denial of discovery regarding whether petitioners had cancelled  their NASD registrations through Variable before the accrual of  their employment claims.  Petitioners argue that the discovery  request was untimely and therefore waived; Zang and Beck respond  that they had a right to test the legal sufficiency of the  petition before pursuing factual disputes.


31
We need not resolve the question.  The only "disputed"  factual issue raised by Zang and Beck on appeal is the alleged  transfer of Zang and Beck's registration with NASD from Variable  to Washington Square Securities, Inc.  The district court denied  discovery on this question.  The essence of Zang and Beck's  theory is that if they were registered through Washington Square  and not through Variable, then Variable lacked standing to  compel arbitration.  However, NASD records before the district  court establish that Zang and Beck were still registered with  NASD through Variable at the time of the termination of their  employment.  Thus any question regarding their alleged  (additional) registration through Washington Square is  immaterial.

The Insurance Business Exception

32
Zang and Beck's final argument is that their employment  claims against the petitioners fall outside the scope of the  NASD arbitration provisions because the NASD Code excepts from  arbitration "disputes involving the insurance business of any  member which is also an insurance company."  NASD Code § 1.  The  overwhelming weight of authority on the issue holds that  employment with an insurance company alone is not enough to  trigger the exception unless the pending claim is entangled with  the company's insurance business to a substantial degree, and we  hold that is the correct rule.  See, e.g., Armijo v. Prudential  Ins. Co. of America, 72 F.3d 793, 800 (10th Cir. 1995) (claims  of employment discrimination against insurance company did not  involve insurance business of defendant); Cular v. Metropolitan  Life Ins. Co., 961 F. Supp. 550, 558 (S.D.N.Y. 1997) (breach of  contract and tort claims  in the case were "garden-variety"  employment disputes not covered by the insurance business  exception).  Since this dispute simply involves the obligations  of the companies to the managers under their employment  contracts and does not substantially implicate the conduct of  insurance business, the exception is inapposite.

IV.

33
We affirm the district court's orders compelling  arbitration and denying the Rule 60(b) motion for relief from  that order.


34
So ordered.



Notes:


1
 Fed. R. Civ. P. 60(b) provides in relevant part:
On motion and upon such terms as are just, the court may  relieve a party or his legal representative from a final  judgment, order, or proceeding for the following reasons:
* * *
(5) the judgement has been satisfied, released, or  discharged, or a prior judgment upon which it is based has  been reversed or otherwise vacated, or it is no longer  equitable that the judgment should have prospective  application; or
(6) any other reason justifying relief from the operation  of the judgment. . . .


2
 While respondents argue standing and suggest in passing  that Article III standing is lacking, we note that standing in  the jurisdictional sense is not at issue.  Not only is  jurisdictional standing assessed in terms of the circumstances  at the time the action is filed, see Lujan v. Defenders of  Wildlife, 504 U.S. 555, 569-70 n.4 (1992) ("The existence of  federal jurisdiction ordinarily depends on the facts as they  exist when the complaint is filed.") (quoting Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826, 830 (1989)) (emphasis  omitted), but in any case the district court clearly still had  jurisdiction at the time it entered the order and, in fact,  there remains a live controversy here among diverse parties even  after the subsequent dismissal of Variable.  Instead, the  question properly conceived is what entities have a right under  the NASD arbitration protocols to compel arbitration, and  whether that "standing" persists upon the dismissal of Variable.


3
 Petitioners did produce the form Zang signed when he  registered in 1974, Form B-301, in which he likewise agreed to  be bound by all NASD regulations as they existed and are  "adopted, changed, or amended."


4
 While Zang and Beck argue that NASD Rule 3010 reflects  a commitment by Variable to notify them of changes in the NASD  Code, this is simply not the case.  Rather, Rule 3010 requires  Variable to supervise its employees to ensure that they do not  violate securities laws, regulations, or NASD rules, and in this  context, to keep employees abreast of such regulations to ensure  compliance.  Rule 3010 does not reach the adoption of mandatory  arbitration for employment disputes, which falls beyond the area  of securities regulation with which Rule 3010 is concerned.